Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Response to Arguments
Applicant's arguments filed 01/25/2021 have been fully considered but they are not persuasive. Applicant asserts that:
Kim does not teach or suggest receiving form a second node comprising a base station … a timing synchronization signal …
The Examiner respectfully disagrees and very kindly points out that Applicant appears to have focused on the embodiment disclosed by Kim pertaining to the out of cell coverage scenario for a UE.  Although Examiner does not necessarily disagree with Applicant’s characterization of said embodiment, Kim further discloses another embodiment in which UE devices are within cell coverage on a base station (See Fig. 3 and 0020-0021 as analyzed in the rejection below), which entails synchronization for a D2D communication to be based upon the timing of the cell (i.e. the ENB which would amount to a second node comprising a base station).  Such timing is received by UE devices directly from the ENB (see id.).  
Thus, the limitations of the claims have been met.  Applicant’s amendments to the claims necessitated new grounds of rejection (i.e. omission of the Chen reference) as evident in the detailed rejection below.  The Examiner encourages Applicant to reconsider the allowable subject matter noted below.

Allowable Subject Matter
Claim(s) 3-5, 9, 21-23, 27 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1, 8, 13-19, 26, 31-38 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over EP 3 032 761 A1 to Kim et al. 

Re: Claim(s) 1, 19, 37, 38
Kim discloses a method for wireless communication (Fig. 6), 
performed by a first node (Fig. 6 – 401), 
of a 2time synchronized wireless network (Figs. 1 and 3), 
associated with a first clock with a first time (0047 - The UE devices 601 and 605 transmit D2D SYNC signals including the SYNC codes at timing points set by the local clocks, respectively.   Fig. 10 and 0071 - the UE device is capable of including a D2D MAC layer 1003 configured to transmit/receive a D2D SYNC signal, a transceiver 1005 for transmitting or receiving a SYNC signal, and a system clock 1007 for operating the transceiver 1005), 
3comprising:  4receiving, from a second node of the time synchronized wireless network, a 5timing synchronization signal (Fig. 6 – 601 receives 671 from 605)
comprising mapping information identifying a mapping for a 6second time of a second clock to a frame structure of the time 7synchronized wireless network and synchronization information (0051 - The SYNC signal of the initial D2D SYNC signal in operations 671 and 676 includes synchronization codes corresponding to different SFNs such as N+1 and N. In addition, since the D2D SYNC signal may include a code having the frequency orthogonality, the UE device may receive a number of SYNC signals from a synchronization channel and thus ascertain that there are a number of nearby D2D UE devices through the received SYNC signals. In addition, there may be a number of SFNs mapped to corresponding SYNC signals.); 

Kim does/do not appear to explicitly disclose that the second node comprises a base station.
However, further attention is directed to Kim, which discloses in a different embodiment that when D2D devices 303 and 304 are within the same cell, D2D synchronization is performed via the downlink timing of the cell (see Fig. 3 and 0021).  Such timing would be received by each of devices 303 and 304 via UE-to-ENB links 306 and 307 respectively (see Fig. 3 and 0020).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Kim invention by employing the further teaching as taught by Kim to provide the ability for D2D synchronization to occur by means of synchronization with the timing of the cell (i.e. ENB 301 which would be analogous to the second node comprising a base station).  The motivation for the combination is given by Kim in that the disclosure encompasses both scenarios that a UE may encounter (i.e. within cell coverage and out of cell coverage).
Kim further discloses an apparatus (Fig. 10) comprising a processor (Fig. 10 – 1009) and memory /  computer-readable medium (Fig. 10 – memory would be inherent) as required by claims 19, 37, and 38.

Re: Claim(s) 8, 26
Kim discloses receiving the timing synchronization signal from the second node using at 3least one of: a primary synchronization signal, a secondary synchronization signal, a system 4information block, a positioning reference signal, or any combination thereof (Kim 0014 - Each of the synchronization channels includes a primary synchronization channel and a secondary synchronization channel, through each of which information is transmitted).

Re: Claim(s) 13, 31
Kim discloses wherein the mapping information and the synchronization information are received on a downlink of a cellular link of the time Attorney Docket No. PN646.01 (93519.1992)Qualcomm Ref. No. 181271 59 3synchronized wireless network or an uplink of the cellular link of the time synchronized 4wireless network (Kim 0021 - a transmission time of D2D communication, a time the D2D communication is performed may be synchronized with the downlink timing or uplink timing of the cell).

Re: Claim(s) 14, 32
Kim discloses wherein the mapping information identifies a 2time value for the first time and a frame structure identifier of at least one of a frame number, 3a hyper frame number, a system frame number, or a subframe number (Kim 0051 - The SYNC signal of 

Re: Claim(s) 15, 33
Kim discloses wherein the mapping information and the 2synchronization information are received using a control channel of a cellular interface of the 3time synchronized wireless network (Kim 0014 – synchronization channels.  Fig. 3 – cellular network disclosed).

Re: Claim(s) 16, 34
Kim discloses wherein the control channel is received using 2a control plane or a user plane of the cellular interface (Kim 0014 – synchronization channels.  Fig. 3 – cellular network disclosed.  The Examiner points out that synchronization channels would occur by using a control plane).

Re: Claim(s) 17, 35
Kim discloses wherein the receiving includes receiving 2identification information; and 3wherein the identification information includes at least one of a cellular link 4identifier, a node identifier, a cell identifier, a radio bearer identifier, a protocol data unit 5session identifier, or a protocol data unit connection identifier (Kim 0014 - Information transmitted through two synchronization channels may include values regarding an ENB identifier (indicator or checker) and sector information. Network entities are capable of extracting a physical layer cell identifier (Physical cell ID) through the two types of values).

Re: Claim(s) 18, 36
Kim discloses wherein the mapping information and the 2synchronization information relate to a first time synchronization instance of a plurality of 3time synchronization instances associated with the first node (Kim Fig. 6 and 0048 - When the timings between UE devices within a D2D communication area are not synchronized with a single attempt to adjust timing synchronization, the UE devices repeat the synchronization procedure until their timings are synchronized with each other).

Claim(s) 2, 6, 7, 20, 24, 25 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over Kim as applied to claim 1 above, and further in view of US 20160165558 A1 to Kafle; Padam Lal et al.

Re: Claim(s) 2, 20
Kim discloses those limitations as set forth in the rejection of claim(s) 1 above.  
Kim does/do not appear to explicitly disclose configuring a timer function of a local wired interface of the first node based 3at least in part on the timing synchronization signal, wherein the timing synchronization 4signal is received over a cellular wireless communication link; and 5transmitting a timing control signal to a device connected to the first node via 6the local wired interface, wherein the timing control signal is based at least in part on the 7timer function.
However, attention is directed to Kafle which discloses said limitation (Fig. 1 and 0003-0004 – 105 (i.e. source device) connected to sink devices (110-n).  the source device may transmit the media stream over a Wi-Fi peer-to-peer wireless link or over an 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Kim invention by employing the teaching as taught by Kafle to provide the ability for a mobile device having performed synchronization with another device (as taught by Kim) to further perform a synchronization with a tethered device.  The motivation for the combination is given by Kafle (0002 - The present disclosure, for example, relates to wireless communication systems, and more particularly to synchronizing presentation of content streamed from a source to multiple sinks).

Re: Claim(s) 6, 24
Kim in view of Kafle discloses those limitations as set forth in the rejection of claim(s) 1 and 2 above.  
Kim further discloses configuring the timer function as a precision time protocol (PTP) function, a 3generalized PTP function, or a timing and synchronization protocol function (Fig. 10 – 1001.  The Examiner points out that the underscored alternative is 

Re: Claim(s) 7, 25
Kim in view of Kafle discloses those limitations as set forth in the rejection of claim(s) 2 above.  
Kim does/do not appear to explicitly disclose wherein the device is an end device connected 2to the local wired interface and controlled by the first node.
However, attention is directed to Kafle, which discloses said limitation (see as analyzed in the rejection of claim 2).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Kim invention by employing the teaching as taught by Kafle to provide the ability for a mobile device having performed synchronization with another device (as taught by Kim) to further perform a synchronization with a tethered device.  The motivation for the combination is given by Kafle (0002 - The present disclosure, for example, relates to wireless communication systems, and more particularly to synchronizing presentation of content streamed from a source to multiple sinks).

Claim(s) 10, 11, 28, 29 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over Kim as applied to claim 1 above, and further in view of US 20100049964 A1 to Kondapalli; Raghu et al.

Re: Claim(s) 10, 28
Kim discloses those limitations as set forth in the rejection of claim(s) 1 above.  
Kim does/do not appear to explicitly disclose wherein the synchronization information 2includes a protocol identifier relating to a time synchronization protocol used by the first 3node.
However, attention is directed to Kondapalli which discloses said limitation (0023 - Network devices may exchange timing information that includes time-of-the-day data that is used to synchronize the time-of-the-day information on the network devices. Additionally, network devices may utilize the timing information to synchronize internal clock signals that are used to process data.  0027 - Referring now to FIGS. 2A and 2B, examples of a plain-text (unencrypted) frame 150 and an encrypted frame 160 are shown. The encrypted frame 160 can correspond to an encrypted version of the unencrypted frame 150. In FIG. 2A, for example only, the unencrypted frame 150 comprises the following fields: a destination address, a source address, an Ethertype field, a payload, and a cyclic redundancy check (CRC) field. The Ethertype field indicates a type of frame. For example, the Ethertype field can indicate that the unencrypted frame 150 is a PTP frame. The payload in a PTP frame includes PTP data (e.g., timing information)).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Kim invention by employing the teaching as taught by Kondapalli to provide the ability to include, in the synchronization information, an identifier indicative of a time synchronization protocol.  The motivation for the combination is given by Kondapalli (0002 - The present disclosure relates to network 

Re: Claim(s) 11, 29
Kim in view of Kondapalli discloses those limitations as set forth in the rejection of claim(s) 10 above.  
Kim does/do not appear to explicitly disclose wherein the time synchronization protocol 2includes at least one of a precision time protocol (PTP), a generalized PTP, or a timing and 3synchronization protocol.
However, further attention is directed to Kondapalli, which discloses said limitation (see as analyzed in the rejection of claim 10).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Kim invention by employing the teaching as taught by Kondapalli to provide a PTP time synchronization protocol.  The motivation for the combination is given by Kondapalli (0002 - The present disclosure relates to network devices and more particularly to integrating precise time protocol (PTP) and media access control (MAC) security function (MACsec) in network devices).

Claim(s) 12, 30 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over Kim as applied to claim 1 above, and further in view of US 8897447 B1 to Rohrweck; Florian

Re: Claim(s) 12, 30
Kim discloses those limitations as set forth in the rejection of claim(s) 1 above.  
Kim does/do not appear to explicitly disclose transmitting the mapping information and the synchronization information to a 3third node to synchronize a third time of a third clock of the third node to the second time of 4the second clock of the second node based at least in part on receiving the mapping 5information and the synchronization information.
However, attention is directed to Rohrweck which discloses said limitation (Fig. 2 and Abstract - A mobile communication device enables data synchronization between a tethered computing device and another computing device over a telecommunications network. The communication device includes a network interface configured for connection to the network to establish a network connection and another network interface configured for connection to the tethered device to establish a series of tethered connections and permit the tethered device to use the network connection.  Column 1 lines 30-60 - A mobile communication device in accordance with one embodiment of the present teachings includes a first network interface configured for connection to a telecommunications network to establish a network connection with the telecommunications network. The device further includes a second network interface configured for connection to a tethered computing device to establish a series of tethered connections with the tethered computing device and permit the tethered computing device to use the network connection. The device further includes a processor configured to generate a first set of credentials. The process is further configured to receive a first request from the tethered computing device to establish a first tethered connection of the series of tethered connections and to establish the first tethered connection if the first request includes the first set of credentials. The processor is further configured to receive 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Kim invention by employing the teaching as taught by Rohrweck to provide the ability to perform a series of tethered connections through which synchronization between all the involved devices could be achieved.  The motivation for the combination is given by Rohrweck (Column 1 lines 5-10 - This disclosure relates to mobile communication devices and, in particular, to a device that enables synchronization of data between a tethered computing device and another computing device over a telecommunications network using the mobile communication device).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KASHIF SIDDIQUI whose telephone number is (571)270-3188.  The examiner can normally be reached on M-R 6:00 EST to 16:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Rutkowski can be reached on 571-270-1215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/KASHIF SIDDIQUI/Primary Examiner, Art Unit 2415